--------------------------------------------------------------------------------

Exhibit 10.2

DEBT SETTLEMENT AGREEMENT

THIS AGREEMENT dated for reference the 16th day of March 2011. BETWEEN:

  ENERTOPIA CORP., a company duly incorporated under the laws     of the
Province of British Columbia and having its registered and     records office at
Suite 950 - 1130 West Pender Street, Vancouver,     BC, V6E 4A4 Ph 604-602-1675
FAX 604-685-1602           (the “Company”)  

     OF THE FIRST PART

AND:

  TOM IHRKE 38 Krier Lane, Mount Pleasant, SC 29464. Phone     843.884.4358    
      (the “Creditor”)  

     OF THE SECOND PART

WHEREAS:

A. The Company is indebted to the Creditor in the amount of US$12,500 (the
“Debt”); and

B. The Company wishes to settle the Debt, namely US$12,500, by allotting and
issuing securities in the capital of the Company to the Creditor and the
Creditor is prepared to accept such securities in full satisfaction of the Debt.

NOW THEREFORE WITNESSETH that in consideration of the premises and of the
covenants and agreements set out herein, the parties hereto covenant and agree
as follows:

1. ACKNOWLEDGMENT OF DEBT

1.1 The Company acknowledges and agrees that it is indebted to the Creditor in
the amount of the Debt.

2. ALLOTMENT AND ISSUANCE OF SECURITIES

2.1 The Company agrees to allot and issue to the Creditor 78,125 shares in the
capital of the Company (the “Shares”) at a deemed price of US$0.16 per Share for
each US$0.16 of indebtedness, as full and final payment of the Debt, and the
Creditor agrees to accept the Shares as full and final payment of the Debt,
leaving the Company indebted to the Creditor in the amount of US $Nil following
this transaction.

2.2 The Creditor hereby agrees that, upon delivery of the Shares by the Company
in accordance with the provisions of this Agreement, that the Debt will be fully
satisfied and extinguished effective as of the date set out above, and the
Creditor will remise, release and forever discharge the Company and its
directors, officers and employees from any and all obligations relating to this
Debt.

3. REGULATORY RESTRICTIONS

3.1 The Creditor acknowledges to the Company that:

  (a)

the Company is relying on exemptions from the registration requirements of the
U.S. Securities Act of 1933. The shares and warrants have not been registered
under the U.S. Securities Act of 1933 and may not be offered or sold in the
United States or to U.S. persons unless registered under such Act or an
exemption from the registration requirements of such act, as available.

        (b)

the Creditor will be the beneficial owner of the Shares;

        (c)

the Shares are not being acquired as a result of any material information that
has not been generally disclosed to the public;

        (d)

the Creditor is an accredited investor; and

        (e)

the Creditor will seek its own independent legal advice as to any restrictions
imposed by the U.S. Securities Act of 1933 on the Creditor respecting
disposition of the Shares.


--------------------------------------------------------------------------------

- 2 -

  (f)

the Shares and Warrants to be issued in satisfaction of the debt will be subject
to the following legend:

     

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE JULY 17, 2011.

     

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

4. GENERAL PROVISIONS

4.1 Time shall be of the essence of this Agreement.

4.2 The Company and the Creditor shall execute such further assurances and other
documents and instruments and shall do such further and other things as may be
necessary to implement and carry out the intent of this Agreement.

4.3 The provisions herein contained constitute the entire agreement between the
parties and supersede all previous understandings, communications,
representations and agreements, whether written or verbal, between the parties
with respect to the subject matter of this Agreement.

4.4 This Agreement shall be governed by and construed in accordance with the
laws of the United States.

4.5 All dollar amounts referred to in this Agreement have been expressed in
United States currency, unless otherwise indicated.

4.6 This Agreement shall enure to the benefit of and be binding upon each of the
parties and their respective heirs, executors, administrators, successors and
assigns, as the case may be.

IN WITNESS WHEREOF the parties hereto have executed these present on the day and
year first above written.

 SIGNED, SEALED and DELIVERED by TOM )    IHRKE in the presence of: )     )    
)     )   Signature )     )     )   Address ) TOM IHRKE   )     )     )  
Occupation )  


--------------------------------------------------------------------------------

- 3 -

ENERTOPIA CORP. )     )   [signature1.jpg] )   )   )   )   )     )   Authorized
Signatory                       Authorized Signatory                            
Please provide the following information:    


 

Creditor's telephone number   Creditor's e-mail address


--------------------------------------------------------------------------------